DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.    The information disclosure statements (IDS) submitted on
February 3rd 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-5, 9-10, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman et al. (US 2010/0038401; “Milliman”) in view of Milliman et al. (Us 2009/0082785; “Milliman 2”).
Regarding claim 2, Milliman discloses an anvil delivery system (50, 110, S1, S2) comprising:
a delivery assembly (50);
an anvil assembly (110) including:
a center rod (152); and
112) pivotally secured to the center rod (152) about a pivot axis and movable between a first tilted position (Fig. 13; para. [0060]), an operative position, and a second tilted position (Figs. 22A, 23; para. [0072]), the head assembly (112) defining at least one throughbore (19b left, 19b right; Fig. 11);
a retaining suture (S1) secured between the head assembly (112) and the delivery assembly (50; Fig. 12) for retaining the head assembly (112) in the first tilted position (Fig. 12); and
a retrieval suture (S2) received through the at least one throughbore (19b left) of the head assembly (112; Fig. 11), the retrieval suture (S2) having first (S2 left) and second ends (S2 right), wherein the first (S2 left) and second ends (S2 right) extend distally from the anvil assembly (110; Figs. 11, 12).
Milliman fails to disclose a loop disposed between the first and second ends.
However, Milliman 2 teaches a loop (56) disposed relative to the center of the anvil assembly (16).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the area between the first and second ends of Milliman by having provided the loop, as taught by Milliman 2, in order to provide an additional securing method for the retaining suture.
Regarding claim 3, Milliman discloses wherein the retaining suture (S1) extends an entire length of the center rod (152; Fig. 13).
Regarding claim 4, Milliman discloses wherein the delivery assembly (50) includes a flexible tube (52) and an adapter member (62; Fig. 12).
Regarding claim 5, Milliman discloses wherein the retaining suture (S1) is frictionally secured between the flexible tube (52) and the adapter member (62; Fig. 12).
Regarding claim 9, Milliman discloses wherein the head assembly (112) includes a cutting ring (122; Fig. 14), the retrieval suture (S2) extending across the cutting ring (122) when the head assembly (112) is in the operative position (Fig. 14).
Regarding claim 10, Milliman discloses wherein the at least one throughbore (19b left, 19b right) includes first (19b left) and second throughbores (19b right; Fig. 11), the first end (S2 left) of the retrieval suture (S2) extending distally from the first throughbore (19b left; Figs. 11, 12) and the second end (S2 right) of the retrieval suture (S2) extending distally from the second throughbore (19b right; Figs. 11, 12).
Regarding claim 12, Milliman discloses wherein the head assembly (112) is biased towards the second tilted position (Figs. 22a, 23; para. [0072]).
Regarding claim 15, Milliman discloses wherein the anvil assembly (110) is selectively securable to the delivery assembly (50; para. [0066]).
Regarding claim 16, Milliman discloses an anvil delivery system (50, 110, S1, S2) comprising:
a delivery assembly (50);
an anvil assembly (110) including:
a center rod (152); and
a head assembly (112) pivotally secured to the center rod (152) about a pivot axis and movable between a first tilted position (Fig. 13; para. [0060]), an operative position, and a second tilted position (Figs. 22A, 23; para. [0072]), the head assembly (112) defining at least one throughbore (19b left, 19b right; Fig. 11);
a suture (S2) received through the at least one throughbore (19b left) of the head assembly (112; Fig. 11), the suture (S2) having first (S2 left) and second ends (S2 right; Figs. 11, 12), wherein the first (S2 left) and second ends (S2 right) extend distally from the anvil assembly (110; Figs. 11, 12).
Milliman fails to disclose a loop disposed between the first and second ends.
However, Milliman 2 teaches a loop (56) disposed relative to the center of the anvil assembly (16).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the area between the first and second ends of Milliman by having provided the loop, as taught by Milliman 2, in order to provide an additional securing method for the retaining suture.
Regarding claim 17, Milliman discloses wherein the delivery assembly (50) includes a flexible tube (52) and an adapter member (62; Fig. 12).
Regarding claim 20, Milliman discloses wherein the head assembly (112) includes a cutting ring (122; Fig. 14), the suture (S2) extending across the cutting ring (122) when the head assembly (112) is in the operative position (Fig. 14).
Allowable Subject Matter
5.	Claims 6-8, 11, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the most relevant prior art is Milliman in view of Milliman 2 (refer to references above).
Milliman in view of Milliman 2 fail to disclose wherein the loop of the retrieval suture is frictionally secured between the flexible tube and the adapter member.
Instead, Milliman in view of Milliman 2 disclose the loop of the retaining suture is frictionally secured between the flexible tube and the adapter member.
Regarding claim 7, the most relevant prior art is Milliman in view of Milliman 2 (refer to references above).
Milliman in view of Milliman 2 fail to disclose wherein the loop of the retrieval suture is disposed about the retaining suture.
Instead, Milliman in view of Milliman 2 disclose the loop (56; Milliman 2) of the retaining suture.
Regarding claim 8, the most relevant prior art is Milliman in view of Milliman 2 (refer to references above).
Milliman in view of Milliman 2 fail to disclose wherein the loop of the retrieval suture is disposed about the center rod.
Instead, Milliman in view of Milliman 2 discloses the loop (56; Milliman 2) of the retaining suture is disposed about the center rod.
Regarding claim 11, the most relevant prior art is Milliman in view of (refer to references above).
Milliman fails to disclose wherein the at least one throughbore includes a first throughbore, the first and second ends of the retrieval suture extending distally from the first throughbore.
S2 left) and second ends (S2 right) of the retrieval suture extending distally from their respective throughbores (19b left, 19b right; Figs. 11, 12)
Regarding claim 13, the most relevant prior art is Milliman (refer to references above).
Milliman fails to wherein the loop of the retrieval suture extends an entire length of the center rod.
Instead, Milliman’s retrieval suture (S2) does not have a loop (Figs. 11, 12)
Regarding claim 14, the most relevant prior art is Milliman.
Milliman fails to disclose wherein the head assembly includes a top surface and a bottom surface, the at least one throughbore extending from the top surface to the bottom surface.
Instead, Milliman discloses the throughbore (19b left, 19b right) of the head assembly (112) not extending through the bottom surface of said head assembly (112; Figs. 11, 12)
Regarding claim 18, the most relevant prior art is Milliman in view of Milliman 2 (refer to references above).
Milliman in view of Milliman 2 fail to disclose wherein the loop of the suture is frictionally secured between the flexible tube and the adapter member.
Instead, Milliman in view of Milliman 2 disclose the suture (S2; Milliman) extending from the anvil assembly, said suture not being a loop.
Regarding claim 19, the most relevant prior art is Milliman in view of Milliman 2 (refer to references above).
Milliman in view of Milliman 2 fail to disclose wherein the loop of the suture is disposed about the center rod.
Instead, Milliman in view of Milliman 2 disclose the suture (S2; Milliman) extending from the anvil assembly, said suture not being a loop.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731